NO. 07-04-0398-CR
NO. 07-04-0399-CR


IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL D


MAY 13, 2005

______________________________


TAMMIE SCHULENBERG,


									Appellant

v.


THE STATE OF TEXAS,


									Appellee
_________________________________


FROM THE 114TH DISTRICT COURT OF SMITH COUNTY;


NOS.  241-0612-02 AND 241-0613-02; HON. CYNTHIA KENT, PRESIDING

_______________________________


DISMISSAL

_______________________________


Before QUINN, REAVIS and CAMPBELL, JJ.
	Appellant, Tammie Schulenberg, appeals from orders revoking her community
supervision and sentencing her to imprisonment, such orders being entered in cause
numbers 241-0612-02 and 241-0613-02.  The certifications of appeal executed by the trial
court do not disclose that she has a right to appeal from either order; rather they state that
she waived same.  By letter dated April 25, 2005, this court notified appellant of these
circumstances and that the appeals were subject to dismissal.  The court also requested
that she either supply it with an amended certification illustrating that she has a right to
appeal from the orders or inform us why we should continue the appeals.  This was to be
done by May 10, 2005.  That deadline lapsed and we received neither a response nor 
amended certifications.  Thus, we dismiss these appeals.  See Tex. R. App. P. 25.2(d)
(requiring that the appeal be dismissed if a certification that shows that the defendant has
a right to appeal has not been made part of the record).
	Accordingly, these appeals are dismissed.

							Brian Quinn
					   		   Justice

Do not publish.
















 

cked="false" Priority="39" Name="toc 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







                                                            NO. 07-09-0212-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           FEBRUARY
26, 2010
 
                                            ______________________________
 
 
                                                           JCODY
CAMPBELL,
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
Appellee
                                         _________________________________
 
                      FROM
THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;
 
                         NO.
2006-411,814; HON. JIM BOB DARNELL, PRESIDING
                                           _______________________________
 
                                                          On
Motion to Dismiss
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and
HANCOCK, JJ.
Appellant JCody Campbell,
by and through his attorney, has filed a motion to dismiss his appeal because he
no longer desires to prosecute it. 
Without passing on the merits of the case, we grant the motion to
dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the appeal.  Having dismissed the appeal at appellant=s request, no motion for rehearing
will be entertained, and our mandate will issue forthwith.
Do
not publish.                                                         Per
Curiam